Title: From George Washington to George Clinton, 11 July 1787
From: Washington, George
To: Clinton, George



Dear Sir,
Philadelpa July 11th 1787

The bearer Mr Timothy Tuttle has been with me to obtain on some terms—I did not enquire into them—part of the lands we have a joint interest in up the Mohawk River. The answer I have given him is, that whatever you shall do concerning them I will

abide by. With great esteem & regd I am—My dear Sir—Yr most Obedt and Affecte Hble Sert

Go: Washington

